Citation Nr: 0903557	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  08-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from August 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As converted, the service treatment records reveal 
that, at the time of the veteran's enlistment examination 
which was conducted in August 1962, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
15
10
10
10
15

The veteran denied having or ever having had ear problems on 
a Report of Medical History he completed in August 1962.  

	(CONTINUED ON NEXT PAGE)



At the time of the veteran's separation examination which was 
conducted in July 1966, pure tone thresholds, in decibels, as 
converted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
10
25
LEFT
25
10
10
10
25

The veteran denied having or ever having had ear problems on 
a Report of Medical History he completed in July 1966.  

Associated with the claims file are three opinions as to the 
etiology of the veteran's hearing loss and tinnitus.  At the 
time of a March 2007 VA examination, the veteran reported 
that his hearing loss existed for 44 years when he was 
exposed to aircraft engines, pneumatic tools and hammers 
while in the military.  He used hearing protection at that 
time.  After military service, he worked in maintenance for 5 
years without hearing protection and then as a machinist for 
40 years with hearing protection.  He also reported he 
participated in hunting and recreational shooting with 
hearing protection.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
35
LEFT
10
15
20
25
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
Both hearing loss and tinnitus were diagnosed.  The examiner 
opined that the hearing loss and tinnitus were both the 
result of the veteran's 40 year history of noise exposure 
which occurred after discharge.  The rationale provided was 
the extent of the hearing loss present at the time of the 
examination, the fact that the hearing loss was symmetrical 
in both ears and based on the length of post-service noise 
exposure.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  Based on the above 
examination, the veteran meets the requirement of hearing 
loss for VA purposes.

A private audiological evaluation was conducted in July 2007.  
The veteran reported that his hearing loss began 43 to 45 
years prior while on active duty as a result of exposure to 
loud noises including aircraft engines on the flight line and 
in hangers.  He used hearing protection at that time.  After 
service, he worked in maintenance for 5 years without use of 
hearing protection and as a machinist for 35 years with the 
use of hearing protection and enrollment in a hearing 
conservation program.  A graphical representation of the 
hearing test was associated with the claims file.  The 
diagnoses were bilateral hearing loss and tinnitus.  The 
examiner opined that both disorders were more likely than not 
due to exposure to acoustic trauma while on active duty.  The 
examiner noted that there was substantial documentation 
indicating the adverse affects the type of acoustic trauma 
the veteran was exposed to while on active duty had on 
hearing.  

A private audiological evaluation was conducted August 2007.  
The veteran reported that he was exposed to excessive noise 
from jet engines, flight lines and weapons firing while on 
active duty.  He informed the examiner that, after his 
discharge, his work history was in low noise areas but he did 
wear ear protection when needed or required.  He reported 
recreational noise from shooting firearms with hearing 
protection worn and the use of power tools without hearing 
protection.  A graphical representation of the hearing test 
was associated with the claims file.  The examiner opined 
that the veteran's hearing loss and tinnitus were as likely 
as not related to his military experience as an aircraft 
mechanic, specifically with exposure to excessive noise from 
jet engines, flight lines and weapons fire.  

The Board finds that all three opinions are deficient for VA 
purposes.  None of the authors of the opinions had access to 
the veteran's service treatment records.  The examiner who 
conducted the March 2007 VA examination did not address the 
significance of the decrease in hearing acuity from the time 
of the veteran's enlistment examination to the time of his 
separation examination.  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has held that "the 
threshold for normal hearing is from 0 to 20 dB [decibels], 
and higher threshold levels indicate some degree of hearing 
loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The clinicians who prepared the reports of the July 2007 and 
August 2007 audiological examinations did not address the 
veteran's long history of post-service noise exposure or the 
fact that the veteran denied hearing loss at the time of his 
separation examination.  Furthermore, the reports of the July 
2007 and August 2007 audiological examinations did not 
include any rationale to support the opinions.  

The Court has held that post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The Board finds that another VA 
examination is required which is based on a review of all the 
evidence in the claims file.  

Based on the veteran's reports of his medical history 
provided at the audiological evaluations, it appears that 
there might be outstanding medical evidence pertaining to 
hearing loss.  His report that he was involved in post-
service hearing conservation programs leads the Board to 
believe that potentially significant medical evidence has not 
been associated with the claims file.  The Board finds 
attempts should be made to obtain this evidence.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and determine if 
he underwent post-service audiological 
evaluations in connection with his 
employment.  If the response is positive, 
attempts should be made to obtain this 
evidence.  

2.  Contact the examiner who conducted 
the March 2007 VA examination and request 
that he provide an addendum to his 
examination report after reviewing all 
the pertinent evidence in the claims 
file.  If the examiner determines that 
another physical examination of the 
veteran needs to be conducted, this 
should be scheduled.  The examiner should 
provide an opinion as to whether it is as 
likely as not (a 50 percent or greater 
probability) that the currently existing 
hearing loss and/or tinnitus is 
etiologically linked to the veteran's 
active duty service.  The examiner should 
reconcile the opinions included in the 
reports of the July 2007 and August 2007 
private audiological evaluations with his 
opinion to the extent possible.  A 
complete rationale for all opinions must 
be provided.  If any opinion cannot be 
made without resort to speculation, the 
examiner should so state.  If the 
examiner who conducted the March 2007 VA 
examination is not available, schedule 
the veteran to be examined by a suitably 
qualified health care professional to 
obtain the requested opinions with 
rationale.  

3.  After completing any additional 
necessary development, the issues on 
appeal should be readjudicated.  If any 
disposition remains unfavorable, furnish 
the appellant a supplemental statement of 
the case and afford an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

